The following opinion on motion for rehearing was filed February 4,1904. Motion denied:
Sedgwick, J.
We are entirely satisfied that the conclusion reached upon the last hearing is right, for the reason given by the commissioner and commented upon by Mr. Chief Justice Sullivan. The decree in the lower court was entered upon the pleading of the city of Red Cloud, and the city of Red Cloud is nominally a defendant upon this record. It may well be doubted whether sections 850 and 851 of the code apply to a defendant whose appearance in the proceedings is involuntary, who has an interest in the land to be affected by the decree, and is compelled against his will to come into court and show what that interest is. But this suggestion seems to be without force in this case, for, as shown by Mr. Commissioner Duffie in the first opinion filed herein, the city of Red Cloud was not made a party to this proceeding originally, and did not become a party until some time after the issues between the defendant and *593plaintiff in the case had been disposed of by the court. The city of Red Cloud then appeared voluntarily in the case, asking for affirmative relief against all of the parties to the litigation and against other parties also. The relief asked for involved the foreclosure of a mortgage for the benefit of the city of Red Cloud, the real plaintiff in these proceedings, and there was, as pointed out in the opinion of Mr. Chief Justice Sullivan, no showing in the pleading (which must be regarded as a petition) that there were no proceedings at law pending in which the city of Red Cloud was attempting to recover the indebtedness. This requires a reversal of the decree of the trial court. Because of the unsatisfactory and confused condition of the evidence in the record, we adhere to the conclusion at the last hearing, that this case ought to be retried in the district court, and, for the same reason, Ave think that this retrial ought not to be limited or affected by anything said in the opinion of the commissioner, in discussing the weight or sufficiency of the evidence upon the former hearing of conclusions of fact to be derived from such evidence. With this modification, Ave think that the opinion upon the last hearing, is correct and the motion for rehearing is therefore overruled.
Since the opinion was prepared there has been filed, Avithout leave of court, a second brief on the motion for rehearing, in which it is insisted that there is matter in the an-SAver to the cross-petition which should be construed as presenting the issue, that other actions Avere pending on the indebtedness involved. This contention is too late to be considered for the purpose of a rehearing.
Motion denied.